Citation Nr: 0606758	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-10 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound to the right side.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to May 
1946.

This matter come to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision that denied service 
connection for hearing loss, for perforation, right tympanic 
membrane and for a brass fragment wound, right side. The 
veteran filed a notice of disagreement (NOD) in May 2002, and 
the RO issued a statement of the case (SOC) in January 2003. 
The veteran filed a substantive appeal in March 2003.

During the pendency of this appeal, in July 2005, the RO 
granted service connection for bilateral hearing loss and for 
perforation, right tympanic membrane; hence, the appeal as to 
those matters has been resolved.  However, the RO continued 
the denial of the claim for service connection for a brass 
fragment wound, right side (as reflected in the July 2005 
supplemental SOC (SSOC)), and has returned that matter to the 
Board.

In February 2006, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record. During the hearing, the veteran submitted 
additional evidence to the Board, waiving initial RO 
consideration of the evidence.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2005).

In February 2006, the undersigned Acting Veterans Law Judge 
granted the veteran's  motion to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent medical evidence that the veteran 
currently has residuals of a shell fragment wound to his 
right side.


CONCLUSION OF LAW

The criteria for service connection for residuals of a shell 
fragment wound to the right side are not met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through July 2001 and June 2005 notice letters, the January 
2003 SOC, and the March 2005, July 2005 and October 2005 
SSOCs, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claims. After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the July 2001 and June 2005 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies. The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence, or to submit this 
evidence on his own.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In other words, notice under the VCAA must be 
given prior to an initial unfavorable RO decision. Here, the 
veteran filed his claim in March 2001, after which the RO 
issued a notice to the veteran of VA's duty to assist and 
other VCAA responsibilities in a responsive letter dated in 
July 2001.  As this document complies with the VCAA's notice 
requirements and preceded the initial adverse rating of 
February 2002, the Board finds that the timing of the VCAA 
notice in this appeal comports with Pelegrini.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with either claim 
currently under consideration. The veteran's service medical 
records are associated with the claims file.  The veteran has 
submitted several statements in support of his claim as well 
as buddy statements.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence that is 
pertinent to the claim that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service. 38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service. Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).
 
Based on a complete review of the claims file, the Board 
finds that the claim for service connection for residuals of 
a shell fragment wound to the right side must be denied 
because the first essential criterion for a grant of service 
connection-competent evidence of the claimed disability-has 
not been met.

Service medical records are silent as to complaints, 
findings, or diagnoses relating to the claimed disorder.  
There are no post service medical records pertaining to the 
residuals of a shell fragment wound to the right side 
associated with the claims file.  

Several buddy statements contend that the veteran sustained a 
wound from brass shell fragments while he was on the isle of 
Okinawa in 1945, seeking medical supplies from a Marine 
outpost.  

The veteran has submitted many statements maintaining that he 
sustained a shell fragment wound to his right side that was 
extracted and treated with antibiotics in service in 1945.  
The Board observes that a physical examination afforded on 
May 13, 1946 reflects marks an scars on the veteran's body, 
including a mark on the veteran's right side.  However, an 
examination from December 1942, several years prior to the 
Okinawa invasion, documented the presence of an identical 
mark at that same location  Accordingly, those medical 
records do not support that the veteran acquired a scar 
during the Okinawa invasion.  

During the February 2006 hearing, the veteran testified that 
he has a scar from the shell fragment.  He testified that he 
never experienced any problems except maybe 3 or 4 months 
earlier, when upon exhaling deeply he got a sharp pain down 
both legs at the same time.  In response to whether he still 
had any shell fragments in him, the veteran testified that he 
had a suspicion that maybe a fragment was inside his abdomen.  
He stated that he went to the doctor with complaints of pain, 
but did not tell him about the war situation.  The veteran 
stated that the doctor told him he might have an aneurysm, so 
he underwent a deep vein thrombosis test that came back 
negative.  

Service records are silent as to any awards or decorations 
supporting the fact that the veteran was wounded.  More 
significantly, the veteran's service medical records reflect 
no shell fragment wounds or right side complaints, findings, 
or injury; there also are no post-service medical records 
reflecting any complaints, findings or diagnosis of any 
problem affecting the right side as the residual of a shell 
fragment wound.  Significantly, the veteran has neither 
presented, nor alluded to the existence of, any medical 
evidence that even suggests the existence of current 
residuals of a shell fragment wound to the right side 
resulting in any disability, despite having been given 
opportunities to do so.  Apart from his separation 
examination in 1946 being negative for scar residuals, it 
bears emphasis that the veteran served with the reserves 
after his duty in World War II; multiple post active duty 
examinations also consistently refer to his skin as entirely 
normal.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in this case, in the absence 
of competent evidence that the veteran currently suffers from 
the claimed residuals of shell fragment wounds to the right 
side, there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  While the Board does 
not doubt that the claimed incident occurred, the multiple 
references to his skin as entirely normal weighs heavily 
against his claim. 

Under these circumstances, the claim for service connection 
for residuals of a shell fragment wound to the right side 
must be denied.  As competent evidence simply does not 
support the claim, the benefit-of-the-doubt doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for residuals of a shell fragment wound to 
the right side is denied.



____________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


